Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), entered January 27, 2006, denying petitioner’s Freedom of Information Law (FOIL) application to compel respondent District Attorney, inter alia, to disclose certain documents pertaining to petitioner’s criminal prosecution, unanimously affirmed, without costs.
We affirm for reasons different from those stated by the CPLR article 78 court. We find that respondent met its obligations under FOIL (Public Officers Law § 84 et seq.). Respondent satisfied the requirements of Public Officers Law § 89 (3) by certifying that it had conducted a diligent search for the documents it could not locate (see Matter of Bridgewater v Johnson, 44 AD3d 549 [2007]). It properly deleted identifying characteristics of witnesses from certain documents on the ground that disclosure would constitute an unwarranted invasion of personal privacy (see Public Officers Law § 87 [2] [b]). It properly withheld, pursuant to the public interest privilege, the statements of two witnesses who spoke with law enforcement personnel (see Sanchez v City of New York, 201 AD2d 325 [1994]). Respondent was not required to provide either reprints of photographs (Matter of Adams v Hirsch, 182 AD2d 583 [1992]) or duplicative documents (see Matter of Cobb v Lombardi, 261 AD2d 172 [1999]). Concur—Tom, J.P., Buckley, Catterson, Freedman and AbdusSalaam, JJ.